Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8-10, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al (US20100095387A1, of record), hereinafter Smith, in view of Herzog et al, (Herzog, William R., et al. International journal of cardiology 59.1 (1997): 21-27, of record), hereinafter Herzog, as evidenced by Cahill et al (Cahill, Thomas J, and Rajesh K Kharbanda. “Heart failure after myocardial infarction in the era of primary percutaneous coronary intervention: Mechanisms, incidence and identification of patients at risk.” World journal of cardiology vol. 9,5 (2017): 407-415. doi:10.4330/wjc.v9.i5.407, of record), hereinafter Cahill.
Smith teaches methods of using fragments of agrin and an agrin receptor, namely the α3 subunit of the Na+/K+-ATPase, in screening for treatments of and treating ion pump associated disorders (see entire document, in particular, Para. 0010), such as congestive heart failure (Para. 0011). Several agrin fragments are disclosed, including 95 kDa fragments (C-Ag95z8 and C-Ag95z0) comprising the laminin-like G1 and G2 domains (see Figure 2). 
Smith does not teach that the agrin is administered to the subject in an anterograde intracoronary manner to treat an ischemic heart disease nor that the agrin is in soluble form per instant claim.  
However, Herzog teaches that intracoronary administration of diltiazem during the first 12 min of reperfusion effectively reduces infarct size and improves left ventricular function in a pig model of acute myocardial infarction (see entire document, in particular, Abstract, Discussion, and Conclusion), which remains the most common cause of heart failure worldwide as evidenced by Cahill (see entire document, in particular, Abstract). Specifically, a silastic snare was placed around the left anterior descending artery (LAD) distal to the first diagonal branch for a 50 min occlusion and an infusion catheter was advanced through the femoral artery and placed in the LAD distal to the snare (see Materials and Methods, in particular, Section 2.2: Surgery). After occlusion of the LAD, diltiazem was infused for 12 min (see Experimental Protocol, in particular, Section 3.2: Diltiazem Group,).  Since the diltiazem is administered to the ischemic heart via the artery, it is being applied via the antegrade route. 
It would have been obvious to one of ordinary skill in the art to administer the agrin peptides taught by Smith via the antegrade intracoronary route during reperfusion as disclosed by Herzog. One of ordinary skill in the art would have been motivated to do so because antegrade intracoronary administration permits the localized delivery of the therapeutic agent to the injured myocardium, reduces infarct size, and improves cardiac function. Since the peptides of Smith can be used to treat heart disease in a subject, the agrin peptides must be in soluble form. Therefore one of ordinary skill in the art would expect that antegrade intracoronary administration of agrin at or after reperfusion to effectively treat an ischemic heart disease in a subject. 
The combined teachings discussed above do not clearly indicate the dose of drug or multiple administrations at the specified time intervals per instant claims 4-6 and 8. However, the court has stated "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Therefore, it would have been prima facie obvious to one of ordinary skill in the art to determine by routine experimentation the optimum or workable range concerning dosage and frequency of agrin administration to effectively treat an ischemic heart disease in a subject in need thereof. 

Claims 1-6, 8-10, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al (US20100095387A1, of record), hereinafter Smith, in view of Babbitt et al, (Babbitt, David G., Renu Virmani, and M. B. Forman. Circulation 80.5 (1989): 1388-1399, of record), hereinafter Babbitt, as evidenced by Xu et al. (Xu, Zhaobin et al. Journal of visualized experiments : JoVE ,86 51329. 10 Apr. 2014, doi:10.3791/51329, of record), hereinafter Xu, and Cahill et al (Cahill, Thomas J, and Rajesh K Kharbanda. “Heart failure after myocardial infarction in the era of primary percutaneous coronary intervention: Mechanisms, incidence and identification of patients at risk.” World journal of cardiology vol. 9,5 (2017): 407-415. doi:10.4330/wjc.v9.i5.407, of record), hereinafter Cahill. 
Smith teaches methods of using fragments of agrin and an agrin receptor, namely the α3 subunit of the Na+/K+-ATPase, in screening for treatments of and treating ion pump associated disorders (see entire document, in particular, Para. 0010), such as congestive heart failure (Para. 0011). Several agrin fragments are disclosed, including 95 kDa fragments (C-Ag95z8 and C-Ag95z0) comprising the laminin-like G1 and G2 domains (see Figure 2). 
Smith does not teach that the agrin is administered to the subject in an anterograde intracoronary manner to treat an ischemic heart disease nor that the agrin is in soluble form per instant claim.  
However, Babbitt teaches that intracoronary administration of adenosine 1 hour after reperfusion effectively increases blood flow to ischemic zones, improves ventricular function, and attenuates microvascular injury in a canine model subjected to prolonged regional ischemia (see document, in particular, Abstract and Discussion). Specifically, a snare was placed on the left anterior descending artery (LAD) distal to the first diagonal branch and subjected to 2 hours of occlusion followed by 3 hours of reperfusion. Adenosine was given into the proximal LAD for 1 hour after reperfusion (see Abstract, Materials and Methods, and Figure 1). Since the adenosine is administered to the ischemic heart via the artery, it is being applied via the antegrade route.  Further, as evidenced by Xu, ischemia-reperfusion (I/R) injury is a major contributor the myocardial damage generated during myocardial infarction (see entire document, in particular, para. 1 of the Introduction)., which remains the most common cause of heart failure worldwide as evidenced by Cahill (see entire document, in particular, Abstract). 
It would have been obvious to one of ordinary skill in the art to administer the agrin peptides taught by Smith via the antegrade intracoronary route as disclosed by Babbitt. One of ordinary skill in the art would have been motivated to do so because antegrade intracoronary administration permits the localized delivery of the therapeutic agent to the injured myocardium, increases local blood flow to ischemic zones, improves ventricular function, and attenuates microvascular injury during. Further, prevention of vascular injury following prolonged ischemia can salvage viable myocytes (Babbitt, Conclusion). Since the peptides of Smith can be used to treat heart disease in a subject, the agrin peptides must be in soluble form. Therefore one of ordinary skill in the art would expect that antegrade intracoronary administration of agrin at or after reperfusion to effectively treat an ischemic heart disease in a subject. 
The combined teachings discussed above do not clearly indicate the dose of drug or multiple administrations at the specified time intervals per instant claims 4-6 and 8. However, the court has stated "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Therefore, it would have been prima facie obvious to one of ordinary skill in the art to determine by routine experimentation the optimum or workable range concerning dosage and frequency of agrin administration to effectively treat an ischemic heart disease in a subject in need thereof. 

Response to Arguments
Applicant's arguments filed 07/27/2022 have been fully considered but they are not persuasive. 
With respect to the 103 rejection, Applicant argues that Herzog and Babbit teach the administration of a small molecule calcium channel blocker or adenosine, respectively, rather than a peptide to treat heart disease in a subject. Applicant states that because the compounds of have distinct sizes, structures, and mechanisms of action, artisans would not have been motivated to administer Agrin via the same route of administration as diltiazem or adenosine without any further evidence or suggestion of why such different compounds should be handled the same.  Further, Applicant argues that the evidentiary references of Cahill and Xu fail to supply requisite motivation as neither of the references mentions Agrin, dilitiazem, or adenosine, and MPEP 2143.01 states that an assertion that agrin and anterograde intracoronary administration “were individually known in the art is not sufficient to establish prima facie case of obviousness”. 
In response to Applicant’s arguments, Herzog and Babbit teach that therapeutic drugs can be successfully administered anterograde and thus artisans would reasonably expect that agrin, a therapeutic drug, administered anterograde would also be effective in treating a heart disease in a subject using the same route of delivery. Further, Applicant is reminded that as per MPEP 2145, Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection. See MPEP § 2129 and § 2144.03 for a discussion of admissions as prior art. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.").  Applicant has not provided evidence to support the assertion that artisans would not have been motivated to administer Agrin via the same route of administration as diltiazem or adenosine given that it has been shown that therapeutic drugs administered via the anterograde route of administration can effectively treat an ischemic heart disease in a subject.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIA TAYLOR whose telephone number is (571)272-6336. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIA E TAYLOR/Examiner, Art Unit 1644                                                                                                                                                                                                        
/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644